DETAILED ACTION

This office action is responsive to communication(s) filed on 9/11/2019.
 	Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 


Allowable Subject Matter
Claims 1-24 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory interface circuit, configured to couple a plurality of volatile memory modules and a memory controller, wherein the plurality of volatile memory modules comprise a first volatile memory module and a second volatile memory module, and the memory interface circuit comprises: a first interface circuit, coupled to the first volatile memory module through at least one first channel; and a second interface circuit, coupled to the second volatile memory module through at least one second channel, wherein the first interface circuit is configured to receive a first signal from the first volatile memory module and transmit a second signal to the second interface circuit through an internal path of the memory interface circuit, and the second interface circuit is configured to transmit a third signal to the second volatile memory module according to the second signal, in order to evaluate a configuration status of the memory interface circuit by the third signal.
Regarding claims 2-8, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Wang et al. (US 20130124904) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 9, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory storage device, comprising: a connection interface unit, configured to couple to a host system; a rewritable non-volatile memory module; a first volatile memory module; a second volatile memory module; and a memory control circuit unit, coupled to the connection interface unit, the rewritable non-volatile memory module, the first volatile memory module and the second volatile memory module, wherein the memory interface circuit comprises a first interface circuit and a second interface circuit, the first interface circuit is coupled to the first volatile memory module through at least one first channel, the second interface circuit is coupled to the second volatile memory module through at least one second channel, the first interface circuit is configured to receive a first signal from the first volatile memory module and transmit a second signal to the second interface circuit through an internal path of the memory control circuit unit, and the second interface circuit is configured to transmit a third signal to the second volatile memory module according to the second signal, in order to evaluate a configuration status of the memory control circuit unit by the third signal.
Regarding claims 10-16, they are allowable at least because they are dependent on independent claim 9.
The closest prior art, Wang et al. (US 20130124904) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 17, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a configuration status checking method for a memory control circuit unit, wherein the memory control circuit unit is coupled to a plurality of volatile memory modules, the plurality of volatile memory modules comprise a first volatile memory module and a second volatile memory module, and the configuration status checking method comprises: receiving a first signal from the first volatile memory module through a first interface circuit; transmitting a second signal to a second interface circuit through an internal path of the memory control circuit unit by the first interface circuit; transmitting a third signal to the second volatile memory module through the second interface circuit according to the second signal; and evaluating a configuration status of a memory interface circuit according to the third signal.
Regarding claims 18-24, they are allowable at least because they are dependent on independent claim 17.
The closest prior art, Wang et al. (US 20130124904) discloses similar teachings but fails to disclose the limitations recited above. Wang thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2021, with respect to claims 1, 9 and 17 have been fully considered and are persuasive.  The rejections are withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827